OPINION — AG — (1) THE COURT CLERK OF A COUNTY MAY NOT (REGARDLESS OF WHETHER SAID COUNTY IS PARTICIPATING IN THE RETIREMENT) WITHHOLD AN EMPLOYEE CONTRIBUTION FROM MONEY PAID A DISTRICT COURT REPORTER OUT OF THE COURT FUND OF SAID COUNTY, NOR MAY SAID COURT CLERK MAKE AN EMPLOYER CONTRIBUTION FROM SAID COURT FUND ON THE MONEY PAID SAID REPORTER. (2) THE PRIOR SERVICE COST TO THE EMPLOYER IS TO BE AMORTIZED OVER A PERIOD NOT TO EXCEED FORTY YEARS (74 O.S. 1963 Supp., 920 [74-920](1)); THERE IS NO COST TO THE EMPLOYEE (UNLESS HE WISHES TO CONVERT PRIOR SERVICE TO PARTICIPATING SERVICE UNDER 74 O.S. 1963 Supp., 913 [74-913](2)(B)). FORMER OPINIONS OF THIS OFFICE RELATING TO YOUR SECOND QUESTIONS ARE ENCLOSED FOR YOUR INFORMATION. CITE: 20 O.S. 1963 Supp., 109 [20-109], 20 O.S. 1961 92 [20-92](A) (BURCK BAILEY)